NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted November 10, 2020*
                             Decided November 19, 2020

                                        Before

                        DIANE S. SYKES, Chief Judge

                        JOEL M. FLAUM, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 19-2805

JOHN D. HAYWOOD ,                                Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Southern District of Illinois.

      v.                                         No. 18-cv-524-SMY-RJD

LUCAS MAUE,                                      Staci M. Yandle,
    Defendant-Appellee.                          Judge.



                                      ORDER

       John Haywood, an Illinois inmate, appeals the entry of summary judgment
against him in his suit for alleged constitutional violations stemming from an
altercation with another inmate. Because Haywood did not exhaust his administrative
remedies, we affirm.



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2805                                                                          Page 2

       In 2018 Haywood sued corrections officer Lucas Maue under 42 U.S.C. § 1983 for
an incident that occurred four years earlier while he was incarcerated at Menard
Correctional Facility in Chester, Illinois. According to Haywood’s complaint, Maue
incited him to fight his cellmate for possession of the bottom bunk and then put him in
a chokehold, causing injuries. Haywood filed an emergency grievance with the warden,
who forwarded it to a grievance officer. The grievance officer denied the grievance on
September 2, 2014, and the chief administrative officer concurred with that ruling six
days later. The grievance officer’s report notified Haywood that he had 30 days from
the date of the chief administrative officer’s decision to appeal to the Administrative
Review Board. Although Haywood signed and dated his appeal September 11, 2014, the
Board received the appeal on October 23—45 days after the date of the chief
administrative officer’s decision. The Board returned the appeal as untimely.

       The district judge referred Haywood’s complaint to a magistrate judge for a
hearing under Pavey v. Conley, 663 F.3d 899, 904 (7th Cir. 2011), to determine whether
Haywood exhausted his administrative remedies before filing suit as required by
42 U.S.C. § 1997e(a). After a hearing the magistrate judge determined that Haywood’s
appeal to the Board was untimely, that his testimony about not receiving the chief
administrative officer’s decision until mid-October was disingenuous and not credible,
that he failed to exhaust his administrative remedies before filing this suit, and that his
complaint otherwise was barred by Illinois’s two-year statute of limitations for
personal-injury actions. See 735 ILL. COMP. STAT. 5/13-202.

       Haywood argues that his late appeal to the Board should be excused because
copies of the grievance officer’s denial were withheld from him while he was being
transferred between cells. We cannot meaningfully review Haywood’s argument,
however, because he failed to supplement the record with a transcript of the Pavey
hearing. See FED. R. APP. P. 10(b)(2); Morisch v. United States, 653 F.3d 522, 529 (7th Cir.
2011). Regardless, Haywood failed to develop any argument over why the magistrate
judge needed to credit his version of events. Given the clear-error standard with which
we review the district court’s factual findings, Haywood has given us no reason to think
that a mistake has been committed. See Wilborn v. Ealey, 881 F.3d 998, 1006 (7th Cir.
2018); Pavey, 663 F.3d at 904.

        As for the court’s additional ruling that Haywood’s complaint was barred by
Illinois’s two-year statute of limitations, Haywood argues that the accrual date for his
excessive-force claim should be tolled because prison medical staff concealed his
injuries. But as Maue asserts, Haywood did not object to—and thereby waived his right
No. 19-2805                                                                          Page 3

to object to—the magistrate judge’s recommendation that his claim accrued on
November 5, 2014. See FED. R. CIV. P. 72(a); Banco Del Atlantico, S.A. v. Woods Indus. Inc.,
519 F.3d 350, 354 (7th Cir. 2008). In any event, the date of discovery of an injury is
irrelevant to accrual because excessive-force claims are “immediately” actionable from
the date of the incident. Evans v. Poskon, 603 F.3d 362, 363 (7th Cir. 2010); Gonzalez v.
Entress, 133 F.3d 551, 555 (7th Cir. 1998).

       We have considered Haywood’s remaining arguments, and none has merit.

                                                                                AFFIRMED